ALLEN, Circuit Judge,
(dissenting).
I cannot agree with the conclusion of my associates. The judgment in Triff, Adm’x v. National Bronze & Aluminum Foundry Co., 135 Ohio St. 191, 20 N.E.2d 232, 121 A.L.R. 1131, which held that the employee has a right of action against his employer for silicosis directly caused by the employer’s negligence, is binding upon us here. The gist of this decision, which is the latest utterance of the Supreme Court of Ohio upon this question, is that the employee has in Ohio a cause of action at common law for occupational disease arising out of neglect of the employer. While Section 1465-70, General Code of Ohio, is cited both in the syllabus and in the opinion, and other sections of” the Ohio Code are also discussed for the purpose of determining whether they have taken away the common law right of the eniployee, since the state court held that this right had not been altered by these sections of the statute, the decision falls *315squarely -within the purview of Erie Rd. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct 817, 822, 82 L.Ed. 1188, 14 A.L.R. 1487. That case declared that “Except in matters governed by the Federal Constitution or by acts of Congress, the law to be applied in any case is the law of the state. And whether the law of the state shall be declared by its Legislature in a statute or by its highest court in a decision is not a matter of federal concern.”
Nor is the doctrine declared in Carpenter v. Wabash Ry. Co., 60 S.Ct. 416, 84 L.Ed.-, limited as appears from the majority opinion. While that case relied upon United States v. Schooner Peggy, 1 Cranch 103, 110, 2 L.Ed. 49, an extract from which appears in the majority opinion, it also relied upon other decisions cited, among which is Gulf, Colorado & Santa Fe Ry. Co. v. Dennis, 224 U.S. 503, 32 S.Ct. 542, 543, 56 L.Ed. 860. The court in that case, applying the principle of United States v. Schooner Peggy, supra, stated: “We think what was there said is, in principle, applicable here. For while, on a writ of error to a state court, our province ordinarily is only to inquire whether that court has erred in the decision of some Federal question, it does not follow that where, pending the writ, a statute of the state or a decision of its highest judicial tribunal intervenes and put an end to the right which the judgment sustains, we should ignore the changed situation, and' affirm or reverse the. judgment with sole regard to the Federal question. On the contrary, we are of opinion that in such a case it becomes our duty to recognize the changed situation, and either to apply the intervening law or decision, or to set aside the judgment and remand the case so that the state court may do so.” Cf. Crozier v. Fried. Krupp Aktiengesellschaft, 224 U. S. 290, 32 S.Ct. 488, 56 L.Ed. 771; Watts, Watts & Co., Ltd. v. Unione Austriaca, etc., 248 U.S. 9, 21, 39 S.Ct. 1, 63 L.Ed. 100, 3 A.L.R. 323. As stated in the Watts case, 248 U.S. page 21, 39 S.Ct. 1, 63 L.Ed. 100, 3 A.L.R. 323, the court has power not only to correct error in the judgment entered below, but to malee such disposition of the case as justice may require; and in determining what justice now requires, the court must consider the changes in fact and in law which have supervened since the decree below was entered.
The judgment of the District Court should be reversed. .